Citation Nr: 1015065	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  04-43 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable evaluation for status post left 
hydrocele surgery.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to July 
1979.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which, in part, continued a 0 
percent (non-compensable) evaluation for status post 
hydrocele surgery.  This case was remanded by the Board in 
July 2007 and August 2009 for additional development.  The 
development has since been completed and the issue is now 
once again before the Board for adjudication.

The Veteran testified at a hearing before the undersigned in 
May 2006.  A transcript of the hearing has been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, additional development 
is necessary to adjudicating the Veteran's claim on appeal.

In August 2009, the Board remanded the Veteran's claim for a 
VA examination.  In essence, the Board remand requested 
evidence of the Veteran's current symptoms regarding 
residuals of a left hydrocele surgery.

In January 2010, the Veteran was afforded a VA examination.  
The examiner did not review the claims file at this time, but 
stated that he would review it at a later date and draft an 
addendum to the report.  The examiner noted the Veteran's 
history of a left varicocele repair surgery.  Upon 
examination, the Veteran complained of mild pain since the 
time of the surgery with the development of severe pain 
approximately 14 months earlier.  He reported that the pain 
was so severe that he could not perform sexual intercourse, 
though he was able to maintain an erection sufficient for 
vaginal penetrations with climax and ejaculation; however 
intercourse was not possible due to pain above the left 
testicle.  There was no urinary incontinence or diversion and 
the Veteran did not wear absorption materials.  The Veteran 
reported voiding four to five times per night with urgency 
and six to seven times per day.  The examiner noted no renal 
insufficiency, renal colic bladder stones, nephritis, 
hospitalization for urologic disease (other than the 
varicocele repair) or malignancy.  The Veteran denied urinary 
retention or the requirement of catheterization or dilation.  
The examiner noted some obstructive voiding symptoms.  The 
Veteran reported that his occupation was affected by both his 
left knee and left groin pain.  The examiner opined that the 
testicles were normal and noted a large direct or indirect 
painful hernia of the left abdomen.  The examiner diagnosed a 
large left inguinal hernia, causing severe pain.  The 
examiner noted that the Veteran gave no history of a 
hydrocele and opined that the repair of the varicocele had no 
bearing on any current urinary complaints.

After reviewing the claims file, the examiner provided an 
addendum report.  In essence, the examiner confirmed his 
prior findings and opinion that the varicocele repair had no 
bearing on the Veteran's voiding problems.  

The Board finds the 2010 VA examination report inadequate for 
the following reasons.  The VA examiner reported that the 
Veteran provided no history of a hydrocele repair and based 
his medical opinion on the Veteran's reported varicocele 
repair.  After reviewing the claims file, the VA examiner 
continued his medical opinion without modification.  However, 
the reported history, as noted by the 2010 VA examiner, with 
regard to a left hydrocele repair is incorrect.  On the 
contrary, service treatment records show an October 1976 left 
hydrocele repair.  Thus, the VA examiner's medical opinion is 
based on incorrect factual evidence.  Additionally, the VA 
examiner's opinion focused primarily on whether the Veteran's 
symptoms were caused by a left varicocele repair, but, 
because he believed the Veteran did not undergo a hydrocele 
repair, provided no opinion regarding how the current 
symptoms might be related to residuals of the left hydrocele 
surgery in service.  In this regard, the examiner opined that 
there was no causal relationship between the Veteran's 
current genitourinary symptoms and a left varicocele surgery, 
rather than providing a complete description of the symptoms 
caused specifically by the left hydrocele repair.  
Furthermore, the examiner mentioned a left inguinal hernia, 
but did not discuss what effect this diagnosis may have on 
the Veteran's genitourinary symptoms and/or relationship to 
the Veteran's service-connected left hydrocele repair 
residuals.

Therefore, the Board finds that the 2010 VA examination does 
not contemplate the Veteran's current disability picture as 
related to his left hydrocele repair.  As such, VA is 
required to return the case to the VA examiner for a 
supplement opinion in order to assess the current nature, 
extent, and severity of the residuals of the Veteran's left 
hydrocele repair.  See Palczewski v. Nicholson, 21 Vet. App. 
174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is 
required to discuss its reasons and bases for assigning a 
particular disability rating with reference to the criteria 
contained in the relevant diagnostic code(s).  It is not 
permitted to discuss factors outside the scope of the rating 
criteria, nor is it permitted to speculate on the presence or 
absence of the criteria on the basis of incomplete 
information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

As the Board is precluded from reaching its own 
unsubstantiated medical conclusions and is instead, bound by 
the medical evidence of record on these matters, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be returned to the 
January 2010 VA examination (or other 
appropriate examiner) for an addendum 
opinion.  The examiner should review the 
claims file prior to examination and 
should address applicable rating criteria 
under 38 C.F.R. § 4.115a.  The examiner 
should note October 1976 service treatment 
records indicating a left hydrocele repair 
and February 2010 VA treatment records 
indicating complaints of worsening urinary 
incontinence.

A.  The examiner should provide a thorough 
report regarding the Veteran's disability 
picture, to include any and all related 
symptoms.  Specifically, the examiner 
should state if the Veteran's status post 
left hydrocele repair results in continual 
urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress 
incontinence requiring the use of an 
appliance or the wearing of absorbent 
materials which must be changed more than 
four times per day; leakage requiring the 
wearing of absorbent materials which must 
be changed two to four times per day; or 
leakage requiring the wearing of absorbent 
materials which must be changed less than 
two times per day.

B.  The examiner should state if the 
Veteran's status post left hydrocele 
repair results in urinary frequency with a 
daytime voiding interval less than one 
hour, or awakening to void five or more 
times per night; a daytime voiding 
interval between one and two hours, or 
awakening to void three to four times per 
night; or a daytime voiding interval 
between two and three hours, or awakening 
to void two times per night.

C.  The examiner should state if the 
Veteran's status post left hydrocele 
repair results in obstructed voiding with 
urinary retention requiring intermittent 
or continuous catheterization, or marked 
obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of 
stream) with any one or combination of the 
following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) 
uroflowmetry; markedly diminished peak 
flow rate (less than 10 cc's per second); 
(3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture 
disease requiring periodic dilatation 
every 2 to 3 months.

If the Veteran's symptoms are related to 
some other diagnosis, (such as a left 
inguinal hernia) the examiner should so 
state with explanation.  The examiner 
should address the relationship, if any, 
between the Veteran's service-connected 
status post hydrocele repair and the 
current diagnosis of left inguinal repair.  
A full rationale should be given for any 
and all medical opinions expressed.

2.  After all development has been 
completed, the AMC should review the case 
again based on the additional evidence. If 
the benefits sought are not granted, the 
AMC should furnish the Veteran and his 
representative with a supplemental 
statement of the case, and should give the 
Veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


